Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1, 10 and 15 are the independent claims under consideration in this Office Action.  
	Claims 2-9, 10-14 and 16-20 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




          Claims 1, 2, 4, 5, 8, 9 and 15-18 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Debourg et al. (5,743,034).
          Debourg et al. teach a steam generator and specifically a steam iron arrangement and method for using a steam iron including an independent reservoir or base or station including a main tank 3 and an auxiliary tank with pre-heat chamber 4 (figure 1) for handling “mineralized” or “hard” water.  The functioning of the anti-scale device and the temperature of the iron is taught as including a control means (column 3, line 13 and column 5, line 59, for example).  The main tank includes water which is fed to the heated auxiliary chamber and heated by electric heating elements 6 (column 5, line 45) on an outer surface thereof and the heated water is passed to a pump 5 and then to a filtering arrangement 35.  The filtering or anti-scaling arrangement is taught as being locatable after the pump (figure 1) or also being locatable between the auxiliary tank and the pump (column 3, line 56).    The water pump is useful for passing the heated water to the steam generating and using device, an iron, where the water can be further heated but not boiled (by heaters 46) in the smaller internal reservoir 30 (figure 3, for example).  The water is treated and heated by elements 46 by the caged arrangement and the materials inside in 35 and is then passed to the heated boiler or steam generating chamber 26 where the water is converted to steam and then released though apertures or holes 24.  The filter or scale treating medium is taught as including a material placed within a caged member which is replaceable and would inherently be reused when cleaned back up.  The steam iron is useful in heating a predetermined or desired amount of water and treating it by pre-heating the water and pumping and filtering or removing scale components from the water being fed to a boiler for producing steam.  
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over Debourg et al.  in view of Zhang (CN 2937201 Y).
          Debourg et al. disclose the invention as claimed.  Debourg et al. teach a steam iron arrangement including a pre-heat chamber for heating water before it is fed to a boiler.  See above.  The pre-heat chamber is heated by use of an electrical resistance heater on an outer surface of the chamber (figure 1, for example).  However, Debourg et al. do not suggest the heater as located within the chamber.
          Zhang teaches a steam iron arrangement including a base or stand 2 and in the stand is included a pre-heat chamber 9.  Inside the chamber is included a heating element 10 for the preheating of the fluid which is passed to the steam iron.
           It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the pre-heat chamber as including the heater locatable within the chamber.  Providing this would allow a more direct heating of the water within the chamber, in a more “immersion” type heating.  
Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over Debourg et al. 
          Debourg et al. disclose the invention as claimed.  Debourg et al. teach a steam iron arrangement including a scale treatment arrangement within a cage 35 for filtering and removing calcium particles from the heated water.  However, Debourg et al. do not suggest particular mesh size.
           It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the cage structure taught by Debourg et al. as including a particular mesh pore size.  Providing a particular pore size would assure a greater amount of scale material would be captured by the mesh and thus reduce the amount of scale to leave the cage and thus aid in removing “hardness” of the water.  
ALLOWABLE SUBJECT MATTER
           Claims 10-14 are allowable over the art of record.	
Claims 3, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thiers, Jefferson et al. and Hartman et al. and Lewis et al. illustrate steam generating apparatus including preheating, filters and boilers for producing or using steam.   


INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732